              Case 1:18-cv-11628-RA Document 6 Filed 12/14/18 Page 1 of 13



                              UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF NEW YORK


JAMES FISCHER,


                  Plaintiff,                              Civil Action No.: 18-cv-11628
                                v.
                                                                DEFENDANTS’ ANSWER
                                                              AND AFFIRMATIVE DEFENSES
VERIZON NEW YORK INC. and VERIZON
COMMUNICATIONS INC.,

                  Defendants.



                                                ANSWER

         Defendants Verizon New York Inc. and Verizon Communications Inc. (“Defendants”),

by and through their attorneys, hereby answer the allegations set forth in Plaintiff James

Fischer’s (“Plaintiff”) Complaint as follows:


         1.        The allegations in Paragraph 1 are legal conclusions, and the statute speaks for

itself. To the extent a response is required, Defendants deny them.

         2.        The allegations in Paragraph 2 are legal conclusions, and the statute speaks for

itself. To the extent a response is required, Defendants deny them.

         3.        The allegations in Paragraph 3 are legal conclusions, and the statute speaks for

itself. To the extent a response is required, Defendants deny them.

         4.        The allegations in Paragraph 4 are legal conclusions, and the statute speaks for

itself. To the extent a response is required, Defendants deny them.

         5.        The allegations in Paragraph 5 are legal conclusions, and the statute speaks for

itself. To the extent a response is required, Defendants deny them.



23510/38
12/14/2018 203345433.1
            Case 1:18-cv-11628-RA Document 6 Filed 12/14/18 Page 2 of 13



       6.       The allegations in Paragraph 6 are legal conclusions, and the statute speaks for

itself. To the extent a response is required, Defendants deny them.

       7.       The allegations in Paragraph 7 are legal conclusions, and the statute speaks for

itself. To the extent a response is required, Defendants deny them.

       8.       The allegations in Paragraph 8 are legal conclusions, and the regulation speaks for

itself. To the extent a response is required, Defendants deny them.

       9.       The allegations in Paragraph 9 are legal conclusions, and the regulation speaks for

itself. To the extent a response is required, Defendants deny them.

       10.      The allegations in Paragraph 10 are legal conclusions, and the statute speaks for

itself. To the extent a response is required, Defendants deny them.

                                           The Parties

       11.      Defendants lack sufficient information to admit or deny the allegations in

Paragraph 11.

       12.      Admitted, without, however, admitting that Verizon Communications Inc. is a

proper defendant in this case.

       13.      Admitted, without, however, admitting that Verizon New York Inc. is a proper

defendant in this case.

                                     Jurisdiction and Venue

       14.      The allegations in Paragraph 14 are legal conclusions. To the extent a response is

required, Defendants deny them.

                                     Monetary Jurisdiction

       15.      The allegations in Paragraph 15 are legal conclusions. To the extent a response is

required, Defendants deny that any money is owed to Plaintiff.




                                                -2-
         Case 1:18-cv-11628-RA Document 6 Filed 12/14/18 Page 3 of 13



                                          The Facts

       16.      Defendants lack sufficient information to admit or deny the allegations in

Paragraph 16.

       17.      Defendants lack sufficient information to admit or deny the allegations in

Paragraph 17.

       18.      Defendants lack sufficient information to admit or deny the allegations in

Paragraph 18.

       19.      Defendants lack sufficient information to admit or deny the allegations in

Paragraph 19.

       20.      Defendants lack sufficient information to admit or deny the allegations in

Paragraph 20.

       21.      Defendants lack sufficient information to admit or deny the allegations in

Paragraph 21.

       22.      Defendants lack sufficient information to admit or deny the allegations in

Paragraph 22.

       23.      Defendants lack sufficient information to admit or deny the allegations in

Paragraph 23.

       24.      Defendants lack sufficient information to admit or deny the allegations in

Paragraph 24.

       25.      Defendants lack sufficient information to admit or deny the allegations in

Paragraph 25.

       26.      Defendants lack sufficient information to admit or deny the allegations in

Paragraph 26.




                                            -3-
         Case 1:18-cv-11628-RA Document 6 Filed 12/14/18 Page 4 of 13



       27.      Denied.

       28.      Denied.

       29.      Defendants lack sufficient information to admit or deny the allegations in

Paragraph 29.

       30.      Defendants lack sufficient information to admit or deny the allegations in

Paragraph 30.

       31.      Defendants lack sufficient information to admit or deny the allegations in

Paragraph 31.

       32.      Defendants lack sufficient information to admit or deny the allegations in

Paragraph 32.

       33.      Defendants lack sufficient information to admit or deny the allegations in

Paragraph 33.

       34.      Defendants lack sufficient information to admit or deny the allegations in

Paragraph 34.

       35.      Defendants lack sufficient information to admit or deny the allegations in

Paragraph 35.

       36.      Denied.

       37.      Denied.

       38.      Defendants lack sufficient information to admit or deny the allegations in

Paragraph 38.

       39.      Defendants lacked sufficient information to admit or deny the allegations in

paragraph 39.

       40.      Denied.




                                                -4-
          Case 1:18-cv-11628-RA Document 6 Filed 12/14/18 Page 5 of 13



       41.      Defendants lack sufficient information to admit or deny the allegations in

Paragraph 41.

       42.      Defendants lack sufficient information to admit or deny the allegations in

Paragraph 42.

       43.      Defendants lack sufficient information to admit or deny the allegations in

Paragraph 43.

       44.      Denied that Defendants committed any illegal acts. Defendants lack sufficient

information to admit or deny the remaining allegations in Paragraph 44.

       45.      Defendants lack sufficient information to admit or deny the allegations in

Paragraph 45.

       46.      Defendants lack sufficient information to admit or deny the allegations in

Paragraph 46.

       47.      Admitted,    that   Verizon   New    York    Inc.     provides   local   exchange

telecommunications services.

       48.      Denied, except Defendants admit that Verizon provides services to help users

prevent unsolicited calls.

       49.      Admitted.

       50.      The allegations in Paragraph 50 are legal conclusions and the statute speaks for

itself. To the extent a response is required, Defendants deny them.

       51.      Denied.

       52.      Admitted that the link provided in Paragraph 52 brings users to a Federal

Communications Commission page dated April 17, 2017 indicating “Verizon” is a member.

       53.      Denied.




                                               -5-
          Case 1:18-cv-11628-RA Document 6 Filed 12/14/18 Page 6 of 13



       54.    Denied.

       55.    Denied.

       56.    Denied.

       57.    Defendants lack sufficient information to admit or deny the allegations in

Paragraph 57 pertaining to the state of origin for the incoming calls. Defendants deny the

remainder of the allegations in Paragraph 57.

       58.    The allegations in Paragraph 58 are legal conclusions. To the extent a response is

required, Defendants deny them.

              Similar Causes of Action Under 47 USC § 227,47 CFR § 64.1200,
                                   and NY GBS § 339-p

       59.    The allegations in Paragraph 59 are legal conclusions. To the extent a response is

required, Defendants deny them.

       60.    The allegations in Paragraph 60 are legal conclusions. To the extent a response is

required, Defendants deny them.

       61.    Admitted that Exhibit A purports to be a list of calls made by Defendants to

Plaintiff. Defendants deny the remainder of the allegations in Paragraph 61.

                                    1st Cause of Action
                          Negligent Recorded Voice Violations –
                                      47 USC § 227(b)
       62.    Defendants incorporate and re-allege their responses to the preceding paragraphs

in the Complaint.

       63.    Denied.

                                    2nd Cause of Action
                    Knowing and Willful Recorded Voice Violations –
                                      47 USC § 227(b)
       64.    Defendants incorporate and re-allege their responses to the preceding paragraphs

in the Complaint.



                                                -6-
          Case 1:18-cv-11628-RA Document 6 Filed 12/14/18 Page 7 of 13



       65.    Denied.

                                  3rd Cause of Action
               Negligent Recorded Voice Violations – 47 CFR § 64.1200(a)(3)

       66.    Defendants incorporate and re-allege their responses to the preceding paragraphs

in the Complaint.

       67.    Admitted that Plaintiff seeks the relief alleged in Paragraph 67. Denied that

Defendants committed “recorded voice violations.”

                                  4th Cause of Action
                      Knowing and Willful Recorded Voice Violations –
                                 47 CFR § 64.1200(a)(3)

       68.    Defendants incorporate and re-allege their responses to the preceding paragraphs

in the Complaint.

       69.    Denied.

                                      5th Cause of Action
                    Negligent Failure to Provide the Identity of the Caller –
                         47 CFR § 64.1200(b)(1) and 47 USC § 227(c)

       70.    Defendants incorporate and re-allege their responses to the preceding paragraphs

in the Complaint.

       71.    Denied.

       72.    Denied.

                                  6th Cause of Action
             Knowing and Willful Failure to Provide the Identity of the Caller –
                      47 CFR § 64.1200(b)(1) and 47 USC § 227(c)

       73.    Defendants incorporate and re-allege their responses to the preceding paragraphs

in the Complaint.

       74.    Denied.

                                     7th Cause of Action
             Negligent Failure to Provide and Automated Opt-Out Mechanism –


                                               -7-
          Case 1:18-cv-11628-RA Document 6 Filed 12/14/18 Page 8 of 13



                                  47 CFR § 64.1200(b)(3)

       75.    Defendants incorporate and re-allege their responses to the preceding paragraphs

in the Complaint.

       76.    Denied.

                                  8th Cause of Action
             Knowing and Willful Failure to Provide an Opt-Out Mechanism –
                                47 CFR § 64.1200(b)(3)

       77.    Defendants incorporate and re-allege their responses to the preceding paragraphs

in the Complaint.

       78.    Denied.

                                   9th Cause of Action
             Negligent Failure to Honor a Written Request Not to be Called –
                       47 CFR § 64.1200(d)(3) and 47 USC § 227(c)

       79.    Defendants incorporate and re-allege their responses to the preceding paragraphs

in the Complaint.

       80.    Denied.

                                 10th Cause of Action
       Knowing and Willful Failure to Honor a Written Request Not to be Called –
                    47 CFR § 64.1200(d)(3) and 47 USC § 227(c)

       81.    Defendants incorporate and re-allege their responses to the preceding paragraphs

in the Complaint.

       82.    Denied.

                                    11th Cause of Action
                Negligent Failure to Maintain a Company Do Not Call List –
                      47 CFR § 64.1200(d)(6) and 47 USC § 227(c)(1)

       83.    Defendants incorporate and re-allege their responses to the preceding paragraphs

in the Complaint.




                                             -8-
          Case 1:18-cv-11628-RA Document 6 Filed 12/14/18 Page 9 of 13



       84.    Denied.

                                  12th Cause of Action
          Knowing and Willful Failure to Maintain a Company Do Not Call List –
                    47 CFR § 64.1200(d)(6) and 47 USC § 227(c)(1)

       85.    Defendants incorporate and re-allege their responses to the preceding paragraphs

in the Complaint.

       86.    Denied.

                                   13th Cause of Action
                             Negligent Do Not Call Violations –
                                    47 USC § 227(c)(3)

       87.    Defendants incorporate and re-allege their responses to the preceding paragraphs

in the Complaint.

       88.    Denied.

                                  14th Cause of Action
                        Knowing and Willful Do Not Call Violations –
                                   47 USC § 227(c)(3)

       89.    Defendants incorporate and re-allege their responses to the preceding paragraphs

in the Complaint.

       90.    Denied.

                                  15th Cause of Action
                        Knowing and Willful Do Not Call Violations –
                                   47 USC § 227(c)(3)

       91.    Defendants incorporate and re-allege their responses to the preceding paragraphs

in the Complaint.

       92.    Denied.

                                 16th Cause of Action
              Knowing and Willful Do Not Call FCC Regulation Violations –
                                   47 CFR § 64.1200




                                             -9-
         Case 1:18-cv-11628-RA Document 6 Filed 12/14/18 Page 10 of 13



       93.    Defendants incorporate and re-allege their responses to the preceding paragraphs

in the Complaint.

       94.    Denied.

                                    17th Cause of Action
                             Negligent Multiple Call Violations –
                                       47 USC § 227(c)

       95.    Defendants incorporate and re-allege their responses to the preceding paragraphs

in the Complaint.

       96.    Denied.

                                   18th Cause of Action
                        Knowing and Willful Multiple Call Violations –
                                     47 USC § 227(c)

       97.    Defendants incorporate and re-allege their responses to the preceding paragraphs

in the Complaint.

       98.    Denied.

                                    19th Cause of Action
                            Negligent Lack of Address Violations –
                                      NY GBS § 399-p(3)

       99.    Defendants incorporate and re-allege their responses to the preceding paragraphs

in the Complaint.

       100.   Denied.

       101.   Denied.

                                20th Cause of Action
                    Knowing and Willful Lack of Address Violations –
                                 NY GBS § 399-p(3)

       102.   Defendants incorporate and re-allege their responses to the preceding paragraphs

in the Complaint.




                                             -10-
          Case 1:18-cv-11628-RA Document 6 Filed 12/14/18 Page 11 of 13



       103.    Denied.

                                     21st Cause of Action
                     Negligent Auto/Sequential/Random Dialer Violation –
                                      NY GBS § 399-p(4)

       104.    Defendants incorporate and re-allege their responses to the preceding paragraphs

in the Complaint.

       105.    Denied.

                                  22nd Cause of Action
              Knowing and Willful Auto/Sequential/Random Dialer Violation –
                                   NY GBS § 399-p(4)

       106.    Defendants incorporate and re-allege their responses to the preceding paragraphs

in the Complaint.

       107.    Denied.

                                     For All Causes of Action

       108.    Admitted that Plaintiff seeks pre- and post-judgment interests and costs.

Defendants deny that Plaintiff is entitled to such relief.

                                           Trial By Jury

       109.    Admitted.

                                Defendants’ Affirmative Defenses

       By way of further response, Defendants assert the following affirmative defenses in

response to the allegations in Plaintiff’s Complaint.

                               FIRST AFFIRMATIVE DEFENSE

               Plaintiff has failed to state a claim upon which relief may be granted.

                             SECOND AFFIRMATIVE DEFENSE




                                                 -11-
          Case 1:18-cv-11628-RA Document 6 Filed 12/14/18 Page 12 of 13



       Plaintiff’s claims are barred, at least in part, to the extent that Plaintiff and/or others

authorized to use his home phone consented to receive calls from Defendants.

                              THIRD AFFIRMATIVE DEFENSE

     Plaintiff’s claims are barred to the extent his home phone is not a “residential” number.

                            FOURTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred to the extent that Plaintiff’s phone number was obtained

from a directory, advertisement, or site on the internet to which Plaintiff and/or others authorized

to use his home phone made the number available for public disclosure.

                              FIFTH AFFIRMATIVE DEFENSE

              Plaintiff’s claims are barred by the doctrines of waiver and estoppel.

                              SIXTH AFFIRMATIVE DEFENSE

                  Plaintiff’s claims are barred by the doctrine of unclean hands.

                            SEVENTH AFFIRMATIVE DEFENSE

      Plaintiff’s recovery is barred, in whole or in part, by his failure to mitigate damages.

                             EIGHTH AFFIRMATIVE DEFENSE

    Plaintiff’s recovery is barred, in whole or in part, by the TCPA’s Safe Harbor Provisions.

                           RESERVATION OF OTHER DEFENSES

       Defendants intend to rely upon such other defenses that may become available or appear

during the course of discovery in this matter and hereby reserves the right to amend this Answer

to assert such defenses.

       WHEREFORE, Defendants requests that the Court: (A) enter Judgment in their favor

and against Plaintiff on all counts of Plaintiff’s Complaint; (B) award Defendant its reasonable

attorney’s fees and costs; and (C) grant Defendant such other and further relief as is appropriate.




                                               -12-
        Case 1:18-cv-11628-RA Document 6 Filed 12/14/18 Page 13 of 13




                                   By:     s/Gavin J. Rooney_________
                                             Gavin J. Rooney
Dated: December 14, 2018




                                    -13-
